Citation Nr: 1112612	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's September 2008 claim for service connection for PTSD and assigned a rating of 50 percent.

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (Travel Board hearing).  A copy of the hearing transcript has been associated with the record.

Additional documents were submitted after the issuance of the December 2009 supplemental statement of the case.  The submission of such evidence was accompanied by a waiver of RO consideration in December 2010.  38 C.F.R. 
§ 20.1304(c) (2010).


FINDING OF FACT

The Veteran's PTSD is characterized by socially isolation, except for interactions at work and with his mother and siblings;  anxiety and depression; some memory impairment; occasional auditory hallucinations; a linear thought process with appropriate thought content; some suicidal ideation; occasional homicidal ideation limited to his assailant; orientation to person, place, time, and situation; good concentration and attention, good impulse control, good insight, and good judgment; generally variable sleep at night; nightmares and flashbacks; the ability to maintain full time employment with 7 to 8 hours per month lost due to PTSD symptoms; some obsessional rituals; occasional impaired impulse control; and some inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated October 2008, December 2008, and September 2009, provided to the Veteran before the March 2009 rating decision and the December 2009 statement of the case, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The issue on appeal stem from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.  The Board notes that the Veteran was provided with notice consistent with Dingess in October 2008, December 2008, and September 2009.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, and VA treatment records have been obtained.  The Veteran has testified that he receives all of his treatment from VA.  See December 2010 Board Hearing at p. 7.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Ratings for PTSD

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In September 2007, the Veteran reported to a VA clinician that he was injured in service in May 1979 when a fellow soldier assaulted him upon learning of difficulties with his spouse in the United States.  The Veteran reported having been divorced twice, and further stated that he lives alone.  The VA clinician diagnosed the Veteran with depression, and assigned a GAF score of 55.

In April 2008, a VA physician again assigned a GAF score of 55.

The Veteran told a VA clinician in June 2008 that he has nightmares about the assault that he experienced in service.  He also denied doing anything for fun, and stated that he occasionally sees a movie, goes bowling, and walks around his city.  The Veteran also denied having any friends, and noted that he talks to his mother and brother, but not about what is going on with him.  He noted that he feels depressed and anxious, and that his sister recognized his unhappiness.

A VA physician performed a mental status examination on the Veteran in August 2008.  The Veteran reported having nightmares 3 times per week, depression, and anxiety.  He reported sleeping for 4 to 5 hours per night, and getting 2 daytime flashbacks daily.  The physician found that the Veteran was well groomed, with no behavioral or psychomotor abnormalities.  The Veteran's speech was in a normal rate and tone, and spontaneous.  His attitude was cooperative and attentive.  His mood was depressed and anxious.  The Veteran had a mildly constricted affect.  The Veteran reported hearing voices calling his name at night; he reported no visual hallucinations.  The Veteran's thought process was linear and goal-directed, and his thought content was appropriate.  The Veteran reported having suicidal ideation without plan, and no homicidal ideation.  He was oriented to person, place, time, and situation, and his short-term and long-term memory was intact.  The Veteran had good concentration and attention, good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact.  He reported having 4 to 6 hours of non-restorative sleep per night, a poor appetite, and fatigue.  He further reported being isolative other than in his daily work.  The Veteran had irritability and anger, and symptoms of depression and anxiety.  The Veteran stated that he had not used alcohol for the past 2 weeks.  The VA physician diagnosed the Veteran with a mood disorder, ruled out (R/O) PTSD, and assigned a GAF score of 55.

In September 2008, the Veteran told a VA clinician that he was experiencing nightmares and poor sleep, and stated that he used alcohol (4 to 5 drinks per day) to relax.

A VA physician performed another mental status examination on the Veteran in November 2008.  The physician found that the Veteran had an adequate appearance, with no behavioral or psychomotor abnormalities.  The Veteran's speech was spontaneous.  His mood was depressed and anxious.  The Veteran had a mildly constricted affect.  The Veteran reported having no auditory or visual hallucinations.  The Veteran's thought process was linear, and his thought content was appropriate.  The Veteran reported having no suicidal or homicidal ideation.  He was oriented to person, place, time, and situation, and his short-term and long-term memory was intact.  The Veteran had good concentration and attention, good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact.  He reported having variable sleep at night, an adequate appetite, and variable energy.  He further reported getting out of his house for his daily job.  The Veteran had irritability and anger, and symptoms of depression and anxiety.  He also reported having nightmares and flashbacks.  The Veteran stated that he did not use alcohol or drugs.  The VA physician diagnosed the Veteran with PTSD and depression, and assigned a GAF score of 65.

A VA physician performed another mental status examination on the Veteran in December 2008.  The physician found that the Veteran had an adequate appearance.  The Veteran exhibited psychomotor retardation and restlessness.  The Veteran's speech was spontaneous.  His attitude was cooperative.  His mood was depressed and anxious.  The Veteran had a mildly constricted affect.  The Veteran reported experiencing no auditory or visual hallucinations.  The Veteran's thought process was linear, and his thought content was appropriate.  The Veteran reported having no suicidal or homicidal ideation.  He was oriented to person, place, time, and situation, and his short-term and long-term memory was intact.  The Veteran had good concentration and attention, good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact.  He reported having an adequate appetite and variable energy.  The Veteran had irritability and anger, and symptoms of depression and anxiety.  He also reported having nightmares and flashbacks.  The Veteran stated that he used alcohol but not drugs.  The VA physician diagnosed the Veteran with PTSD.

A VA physician performed another mental status examination on the Veteran later in December 2008.  The physician found that the Veteran had an adequate appearance.  The Veteran exhibited psychomotor retardation.  The Veteran's speech demonstrated limited spontaneity.  He kept his head down during the interview.  His mood was depressed and anxious.  The Veteran had a mildly constricted affect.  The Veteran reported experiencing no auditory or visual hallucinations.  The Veteran's thought process was linear, and his thought content was appropriate.  The Veteran reported having no suicidal or homicidal ideation.  He was oriented to person, place, time, and situation, and his short-term and long-term memory was intact.  The Veteran had good concentration and attention, good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact.  He reported having an adequate appetite and variable energy.  The Veteran had limited interests, and reported getting out of his house to do his daily job.  The Veteran had irritability and anger, and symptoms of depression and anxiety.  He also reported having nightmares.  The Veteran stated that he used alcohol but not drugs.  The VA physician diagnosed the Veteran with PTSD and alcohol abuse.

The Veteran participated in VA group therapy from December 2008 to January 2009, and from September 2009 to November 2009.

VA provided the Veteran with a compensation and pension (C&P) examination of his PTSD in March 2009.  The examiner, a licensed clinical psychologist, reviewed the claims file.  The Veteran reported that he has very clear memories of the assault on him in service, as well as daily intrusive thoughts that make him anxious.  He reported sleeping 2 to 3 hours per night.  The Veteran stated that he has no friends and is isolated and withdrawn from others, including crowds.  The Veteran noted that he did not discuss these feelings until after his discharge from service in 1995, and that he began receiving treatment in 2007.  The Veteran reported having experienced suicidal ideation without plan, and having homicidal ideation towards his assailant, also without plan.  The Veteran noted that there have been no significant post-service stressors, and no significant remissions in his symptoms.  He explained that he currently works at a factory, and works by himself.  He noted that he has been married twice, and is divorced.  The examiner found that the Veteran had psychomotor agitation in his speech and movements.  The Veteran reported feeling anxious.  He denied current suicidal or homicidal ideation.  The Veteran's short term memory and concentration were somewhat impaired; his long term memory was within normal limits.  His thought process was linear and devoid of delusional content.  The examiner found no evidence of any thought or perceptual disturbance.  The Veteran's insight and judgment were adequately developed.  The VA examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 50.  She found that the Veteran "is currently experiencing a moderate to severe level of impairment in social and occupational functioning."

A VA physician performed another mental status examination on the Veteran in September 2009.  The Veteran reported being scared to be around people, having poor sleep and nightmares, and feeling overwhelmed.  The physician found that the Veteran had a tense appearance, with restlessness.  The Veteran's speech was spontaneous.  His attitude was cooperative.  His mood was anxious.  The Veteran had a mildly constricted affect.  The Veteran reported having no auditory or visual hallucinations.  The Veteran's thought process was linear, and his thought content was appropriate.  The Veteran reported having no suicidal or homicidal ideation.  He was oriented to person, place, time, and situation, and his short-term and long-term memory was intact.  The Veteran had good concentration and attention, good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact.  He reported having variable sleep at night, an adequate appetite, and variable energy.  He further reported getting out of his house for his daily job.  The Veteran had irritability and anger, and symptoms of depression and anxiety.  He also reported having nightmares and flashbacks.  The Veteran stated that he did not use alcohol or drugs.  The VA physician diagnosed the Veteran with PTSD, and with alcohol abuse in remission.

A VA physician performed another mental status examination on the Veteran in October 2009.  The Veteran reported feeling depressed, isolated, and hopeless with respect to the chronic facial pain that resulted from his in-service assault.  The Veteran noted that he had a dream the previous week of jumping off of a bridge, but was not suicidal at the time of the mental status examination.  The physician found that the Veteran had a tense appearance, with restlessness.  The Veteran's speech was spontaneous.  His attitude was attentive.  His mood was depressed and anxious.  The Veteran had a mildly constricted affect.  The Veteran reported having no auditory or visual hallucinations.  The Veteran's thought process was linear, and his thought content was appropriate.  The Veteran reported having no suicidal or homicidal ideation at the time of the examination.  He was oriented to person, place, time, and situation, and his short-term and long-term memory was intact.  The Veteran had good concentration and attention, good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact.  He reported having variable sleep at night, a poor appetite, and variable energy.  He further reported being isolative.  The Veteran had irritability and anger, and symptoms of depression and anxiety.  He also reported having nightmares and flashbacks.  The Veteran stated that he did not use alcohol or drugs.  The VA physician diagnosed the Veteran with PTSD, and with depression not otherwise specified (NOS).

A VA physician performed another mental status examination on the Veteran in November 2009.  The Veteran reported having an altercation at work related to feeling threatened by a co-worker, his in-service assault, and news of the tragedy at Ft. Hood.  He stated that his boss supported him.  The Veteran also reported having nightmares for 5 nights.  The physician found that the Veteran had a tense appearance, with restlessness.  The Veteran's speech was spontaneous.  His attitude was cooperative.  His mood was anxious.  The Veteran had a mildly constricted affect.  The Veteran reported having no auditory or visual hallucinations.  The Veteran's thought process was linear, and his thought content was appropriate.  The Veteran reported having no suicidal or homicidal ideation at the time of the examination.  He was oriented to person, place, time, and situation, and his short-term and long-term memory was intact.  The Veteran had good concentration and attention, good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact.  He reported having fragmented sleep at night, no change in appetite, and variable energy.  He further reported having limited interests, and noted that he gets out of the house daily for his job.  The Veteran had irritability and anger, and symptoms of depression and anxiety.  He also reported having nightmares, but not flashbacks.  The Veteran stated that he did not use alcohol or drugs.  The VA physician diagnosed the Veteran with PTSD, and with depression NOS.

A VA physician performed another mental status examination on the Veteran later in November 2009.  The physician found that the Veteran had an adequate appearance, with no behavioral or psychomotor abnormalities.  The Veteran's speech was of a normal rate and tone.  His attitude was cooperative.  His mood was anxious.  His affect was in the normal range.  The Veteran reported having no auditory or visual hallucinations.  The Veteran's thought process was linear, and his thought content was appropriate.  The Veteran reported having no suicidal or homicidal ideation at the time of the examination.  He was oriented to person, place, time, and situation, and his short-term and long-term memory was intact.  The Veteran had good concentration and attention, good impulse control, good insight, and good judgment.  His ability for abstract thinking was intact.  He reported having variable sleep at night, an adequate appetite, and variable energy.  He further reported that he gets out of the house daily for his job.  The Veteran had improved irritability and anger.  He had symptoms of depression and anxiety.  He also reported having nightmares and flashbacks.  The Veteran stated that he did not use alcohol or drugs.  The VA physician diagnosed the Veteran with PTSD, and with depression NOS.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiner and clinicians are so qualified, their medical findings constitute competent medical evidence.

The Board finds that a new examination is unwarranted, because the Veteran has not alleged, and the evidence does not otherwise indicate, that his symptoms have worsened since his 2009 VA examinations.  Rather, the Veteran reported that his increase in symptoms began when he started pursuing therapy for his PTSD, which occurred in September 2007.  See December 2010 Board hearing at p. 5; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

The Veteran provided testimony to the Board in December 2010.  He reported that he works full-time for no more than 40 hours.  Id. at p. 2.  He noted that he misses 7 to 8 hours of work per month due to his PTSD.  Id. at p. 3.  He stated that he has been disciplined at work, and almost fired, because of lapses in judgment or confrontations due to his PTSD.  Id. at p. 3.  He stated that he gets angry easily, and has obsessional rituals such as checking his doors and windows or standing guard daily.  Id. at p. 3.  The Veteran further reported having provoked irritability, and short- and long-term memory loss; he later reported having only long-term memory loss.  Id. at pp. 3, 9.  The Veteran reported forgetting the names of individuals to whom he is close, having hallucinations and delusions, and having contemplated suicide or homicide.  Id. at p. 4.  The Veteran noted that he has not been hospitalized as a result of his PTSD.  Id. at p. 4.  The Veteran noted that he works with another colleague.  Id. at p. 5.  The Veteran stated that he has a short temper, and gets very irritable.  Id. at p. 6.  He reported getting panic attacks, which can be absent for up to 14 days, but which can also occur as often as 2 or 3 times per week.  Id. at p. 6.  The Veteran also reported experiencing auditory hallucinations, and nightmares involving his in-service physical assault.  Id. at p. 7.  He stated that he has increased depression due to his isolation, and noted that he has no hobbies.  Id. at p. 8.

Based on a review of the foregoing, the Board finds that the evidence supports a continuation of the 50 percent rating for the Veteran's PTSD symptoms for the entire appellate period.  The most probative evidence, which includes the VA treatment records and March 2009 VA examination, generally shows the Veteran to be socially isolated, except for his interactions at work and with his mother and siblings.  The evidence also shows that the Veteran has anxiety and depression; some memory impairment; occasional auditory hallucinations; a linear thought process with appropriate thought content; some suicidal ideation; occasional homicidal ideation limited to his assailant; orientation to person, place, time, and situation; good concentration and attention, good impulse control, good insight, and good judgment; generally variable sleep at night; and nightmares and flashbacks.  As noted above, the evidence also shows that the Veteran works full-time for 40 hours per week, while missing 7 to 8 hours per month due to his PTSD.  The Veteran's GAF scores have ranged from 50 in March 2009 to 65 in November 2008, with additional scores of 55 in September 2007, April 2008, and August 2008; these scores indicate some serious (50), moderate (55), and mild (65) symptoms of PTSD throughout the appellate period.

A 70 percent evaluation is not for application for any time during the appellate period because the Veteran does not have speech intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a worklike setting).

Although the Veteran reported some history of suicidal ideation, obsessional rituals, depression, occasional impaired impulse control, and some inability to establish and maintain effective relationships, these symptoms have not manifested to such severity as to interfere with routine activities or limit his ability to function independently, appropriately and effectively, with the exception of missing 7 to 8 hours of work per month.  Additionally, although the Veteran was involved in an altercation at work in November 2009, the Veteran has reported that it was not unprovoked; rather, it was in part related to his feeling threatened by a co-worker.  Finally, the Board finds that the Veteran's difficulty with relationships, while significant and manifested by two divorces and the absence of friends, has not led to an inability to establish and maintain sufficient relationships to remain employed full-time, or precluded communication with his mother and siblings.  Therefore, the Board finds that those characteristics are outweighed by the more numerous characteristics associated with a 50 percent disability rating.  38 C.F.R. § 4.1.

The Board has considered the issue of whether the Veteran's PTSD, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  The Board finds that the rating criteria reasonably describe the claimant's disability level and symptomatology; therefore, no extra-schedular rating is warranted.  Moreover, the Board notes that the Veteran has reported that he works full-time, and has not been hospitalized for his PTSD.  See December 2010 Board hearing at pp. 2, 4.

In summary, the Board finds that the evidence supports a 50 percent disability rating for the entire appellate period.  38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411.  The Board has considered whether staged ratings are appropriate; however, in the present case, the Veteran's symptoms are accounted for by the above rating, and, as such, staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

For the entire appellate period, a disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


